 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. In accordance with our usual practice in operations of this kind,we direct that the election be held about that time during the seasonwhen peak employment has been attained,on a date to be determinedby the Regional Director,among the employees in the appropriate unitwho are employed during the payroll period immediately precedingthe date of the issuance of the notice of electionby theRegionalDirector.[Text of Direction of Election omitted from publication.]Coca Cola Bottling Company of LouisvilleandMilk,Ice CreamDrivers and Dairy Employees Local No. 783,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Charging PartyCoca Cola Bottling Company of LouisvilleandMilk, Ice CreamDrivers and Dairy Employees Local No. 783, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.CasesNos. 9-CA-2739 and9-IBC-5057.June 25, 1963DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn April 9, 1963, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) of the Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.TheTrial Examiner found further that this conduct was grounds forsetting aside the September 19, 1962, election in the representationcase.The Trial Examiner also found that the Respondent-Employerhad not engaged in certain other unfair labor practices and recom-mended that the complaint be dismissed as to such allegations.There-after, the Respondent-Employer and the Charging Party-Petitionerfiled exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing herein, and finds that no prejudicial error was commit-ted. .The rulings are hereby affirmed.The Board has considered143 NLRB No. 1. COCA COLA BOTTLING COMPANY OF LOUISVILLE51the Intermediate Report,' the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the modifications asindicated?ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.IT IS FURTHER ORDERED that the election held September 19, 1962,among the employees at Coca Cola Bottling Company of Louisville,in the designated units, be, and it hereby is, set aside.[Text of Direction of Second Election omitted from publication.]iThe Trial Examiner in his Intermediate Report cited theDal-Tea' Optical Company,Inc,case, 137 NLRB 1782, in support of his "Concluding Findings"However, consider-ing the context in which the citation appears, the principles enunciated in the cited case,and the reference to the Fifth Circuit's decision on enforcement, the aforementioned cita-tion plainly appears to have been included by inadvertence. It would seem that the TiiaiExaminer intended to refer to an earlier decision, appearing at 130 NLRB 1313, involvingthe same employer and growing out of the same election.iThe Trial Examiner appeared to be of the opinion that Respondent-Employer's conduct,affecting the results of the election, was before him as to unit 1 only It is evident fromthe Regional Director's Supplemental Order consolidating the proceedings on objectionswith the unfair labor practice case, that the conduct disclosed by the Regional Director'sinvestigation of the objections and the unfair labor practice charge, if established, affectedthe results of the elections in both units 1 and 2, and that the Union's objections in factrelated to the Respondent-Employer's conduct affecting the results of the election in bothunits.The Trial Examiner found that the Respondent-Employer engaged in conduct whichconstituted violation of Section 8(a) (1) of the Act, and that such conduct affected theoutcome of the election as charged in objection No. 7 which specifically dealt with unit 1.The Trial Examiner, accordingly, recommended that the election be set aside. Since theevidence in the record establishes clearly that the Respondent-Employer's conduct in ques-tion was reasonably calculated to interfere with the free choice of all employees voting inthe election whether it be unit 1 or 2, we find, on the record as a whole, that the conductin question improperly affected the results of the election in unit 2 as well as unit 1.Cf. A0 Smith Co., Granite City Plant,132 NLRB 339, 340, 400-401Accordingly, weshall set aside the election herein both as to units 1 and 2, and shall direct new elections.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe above complaint proceeding, brought under Section 10(b) of the NationalLabor Relations Act as amended (61 Stat. 136; 73 Stat. 519), was heard before TrialExaminer George A. Downing in Louisville, Kentucky, on February 26 and 27, 1963,pursuant to due notice.Consolidated therewith, by order of the Regional Director,was a hearing on certain objections to the election in Case No. 9-RC-5057.The complaint in Case No. 9-CA-2739, issued on January 7, 1963, by the GeneralCounsel of the National Labor Relations Board on a charge and an amended chargedated November 21 and 28, 1962, respectively,' alleged in substance that Respondentengaged in unfair labor practices proscribed by Section 8(a)(1) and (3) of the Actby engaging in numerous specified acts of interference, restraint, and coercion inAugust and September and by discriminatorily discharging James Phillips andVincent Helm on October 4. The objections on which the Regional Director ordereda hearing were based on some of the conduct which formed the basis of the Section8(a) (1) allegations.Respondent answered denying all unfair labor practices.'All eventsherein occurred in 1962 unless otherwisespecified717-672-64-vol. 143-5 52DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGS;THE LABOR ORGANIZATION INVOLVEDI find on facts alleged in the complaint and admitted by answer that Respondent, aKentucky corporation,isengaged in commerce within the meaning of the Act(through direct extrastate outflow of its products exceeding $50,000 annually), andthat the Charging Union is a labor organization within the meaning of the Act.H. THE UNFAIR LABOR PRACTICESA. Introduction and issuesA representation petition was filed by the Charging Union on June 28, and onJuly 26 the Brewery Workers were granted the right to intervene.An August 21 aDecision and Direction of Election was issued directing elections in two separate units.The election was held on September 19, and in the unit with which the presentproceedings are concerned, the Charging Union received 39 votes and the Intervenor 2,and there were 37 votes against union representation and 4 challenged ballots.The Charging Union filed objections to the election, and after investigation theRegional Director issued a supplemental decision in which he overruled all except twoof the objections (Nos. 4 and 7), on which he ordered a hearing to resolve substantialissues of fact, and in which he consolidated the matter with the complaint proceeding.The latter objections were to the effect that: (1) on election day an employee, oneLukemeier, campaigned openly among other employees in the presence and with theapproval of Respondent's supervisors; and (2) each of Respondent's departmentalsupervisors went through their respective departments in the plant urging employeesnot to vote for the Union.The complaint charged to Respondent, through various supervisors,2 numerousinstances of interference,restraint,and coercion prior to the election (the sameconduct covered by the objections), and it alleged further that Respondent discrimina-torily discharged James Phillips and Vincent Helm on October 4.The issues in the case are purely factual, though Respondent's supervisors madeno denial of many of the 8(a)(1) statements which were attributed to them.Re-spondent's witnesses, however, did sharply dispute General Counsel's evidence con-cerning the Lukemeier incident and the incidents which led ultimately to the dis-charges.On those I have credited Respondent's witnesses, whose testimony wasmutually corroborative, over the uncorroborated testimony of Phillips concerningthe Lukemeier incident and over the testimony of Phillips and Helm concerningtheir taking of the science kits, which sparked the investigation which led to theirdischarges.Respondent filed with its brief certain proposed findings and conclusions which aredisposed of in accordance with my concluding findings in sections B, 2, and C, 2,infra.B. Interference,restraint,and coercion;the objections to the election1.The evidenceRespondent's witnesses made no denial of the following testimony:Edward Allen testified that a week or two before the election, Supervisor LouisCrowdis stated that he had heard that the union "boys" were talking to Allenand asked Allen for whom he was going to vote. James Phillips testified that about2 days before the election, Supervisor Herman Dettlinger told him that he should goout and talk with the employees in the warehouse,on the lifts, and in the sortingarea, and tell them to keep the Union out because if the Union should get in, theemployees would not have any jobs during cold weather and that the Company couldclose the plant down.Dettlinger added that if the Union were voted out, theemployees could get all the free whisky they wanted to drink.Vincent Helmtestified that about a week and a half before the election Supervisor Carl Ferst toldhim he had better talk to the employees about the Union coming in and to tell themto get it out.2The supervisory status of all such persons was admitted,Le, Harvey Moninger,assistantplant manager,CastleHumphrey,merchandise manager, Erwin Hartmann,merchandisemanager, GeorgeK Dahl,assistant superintendent of production,Louis G.Crowdis, ware-house supervisor,Herman Dettlinger, service manager,and Carl Ferst,superintendent ofproduction. COCA COLA BOTTLING COMPANY OF LOUISVILLE53David Green testified that the day before the election Supervisor Moninger askedhim, "Green, are you with us?" and when he replied that he was still debating what heshould do, Moninger continued, "You can always come into the office and talk."James Phillips testified that on the day of the election,3 Monmger told him to go outand talk to the employees in the warehouse and tell them not to let the Union comeinto the plant and that, "If you do get a Union, we will close the plant down, thenyou won't have nothing to do this winter."Moninger concluded by telling Phillips heshould tell the employees to come in and see Moninger if they had any questions aboutthe Union.Vincent Helm testified that a day or two after he came back into the plant fromhis former job as driver salesman, Moninger asked him about "this union business"that was going on.When Helm denied any knowledge of it, Moninger continued thatif the Union should come in, the employees could not work in the wintertime as theyhad been doing and that they would be sent home and would not get paid for it,whereas under existing conditions the Company found work for the employees to do.Moninger concluded by directing Helm to go out and find from the employees whatwas going on about the Union.Moninger denied the following testimony of Larry S. Thompson and Emmett LeeJackson:Jackson testified that on the day of the election Moninger told him that if therewas anything he had to complain about in the plant he should talk with Moningerabout it instead of bringing in the Union to straighten matters out.Moningeradded that it was not fair or decent for the younger employees to bring a union intothe plant, and that if Jackson did not like it there he should leave and find anotherjob.Thompson testified that on Saturday before the election Moninger commentedthat he was surprised to hear that Thompson was "mixed up in this union mess,"and that if the Union got in and the work slacked down, Thompson would be senthome, whereas under existing conditions the Company put him to doing otherwork.Thompson denied on cross-examination that that conversation concerned acamera, and testified that the camera conversation occurred some 3 weeks before.Moninger denied Jackson's testimony flatly and denied being alone with Jacksonin his office at any time on election day.Moninger also denied Thompson's testi-mony, testifying that the conversation involved only the matter of a debt whichThompson owed to a finance company on a camera.Though there was no direct corroboration of Jackson and Thompson (nor ofMoninger), the statements which they attributed to Moninger resembled closelythose which Green, Phillips, and Helm testified to and which Moninger did not deny.Thus, Jackson and Thompson were indirectly corroborated by the other undeniedtestimony.Though the disputed testimony is in any event purely cumulative, I creditthe testimony of Jackson and Thompson over the denials of Moninger.Phillips testified that on election day, he was present while Albert Lukemeier,another employee, was checking in truckdrivers and that Lukemeier made certainantiunion statements to a number of them seeking to influence them to vote againstthe Union.According to Phillips, Supervisors Hartmann and Humphrey were alsopresent and made statements approving and endorsing what Lukemeier said. Luke-meier admitted talking with some of the drivers about the election, but he deniedthat Hartmann and Humphrey were present, that they said anything, and that Phillipswas present.Hartmann and Humphrey made similar denials.The General Counsel called no witness to corroborate Phillips despite the factthat he named several truckdrivers who might have corroborated him.Under thecircumstances, I credit the mutually corroborative testimony of Lukemeier, Hartmann,and Humphrey.Edward Allen testified that a day or so before his conversation with Crowdis, heoverheard a conversation between Supervisor George Dahl and Mary Farrell, an-other employee, as he started to enter a room at the plant where there was a softdrink dispenser.Dahl said to Farrell that she should take around a paper and getthe names of those who were going to vote for the Union and those who were goingto vote for the Company, that she should bring the paper back to him, and that, "Wewill get things straightened out right here and we'll ease them off one by one."Allen8 Though Respondent points to Moninger's denial(in another connection)that he wasalone at any time in his office on the day of the election, that denial was not related toany conversation with Phillips and cannot be construed as a denial by him of the state-ments which Phillips attributed to him.I also reject Respondent's argument that undenied testimonygiven by Phillipsand Helmmust be discredited because other testimony which they gave was demonstrably false. 54DECISIONSOF NATIONAL LABOR RELATIONS BOARDthen pushed the door open,which was partly ajar, and went in.Dahl and Farrellwere walking away from each other, and Farrell had a piece of paper in her hand.Dahl admitted having a conversation with Mary Farrell but fixed entirely differentcircumstances and content.He testified that Farrell stopped him on the job at herwork station in the plant and asked for permission to prepare and to circulate aletter concerning the Union.He informed her that it would be all right so longas she did it on lunch hour or rest periods or before or after work.Farrell did nothave a letter or a paper at the time and he had no idea of the contents of the proposedletter, although he knew that Farrell had definite feelings for the Company and heassumed that she was antiunion.Allen was not present on the occasion and theconversation did not occur in the office which Allen described.Dahl did not recallseeing Farrell with a piece of paper after that time and had no further conversationwith her about it.In this situation,where neither party called other witnesses or offered further-evidence concerning the letter or Farrell's circulation of it, it is necessary to resolvethe direct conflict on the face of Allen's and Dahl's testimony alone.As I foundDahl to be the more credible witness, I credit his testimony.2.Concluding findingsI conclude and find that by the conduct of Crowdis, Dettlinger, Ferst, and Mon-inger,Respondent interrogated employees concerning their union activities, theirknowledge of union activities,and their voting intentions;instructed and solicitedemployees to talk with fellow employees and to encourage them to vote against theUnion and to keep the Union out; threatened employees with more difficult work-ing conditions if the Union should come in, with reducing the hours of work, withloss of jobs or employment during the winter months,and with closing the plant;and informed an employee that he should leave and find another job if he did notlike working for Respondent without a Union.By said conduct Respondent,inter-fered with,restrained, and coerced employees in the exercise of rights guaranteed bySection 7 of the Act, and it also thereby improperly affected the outcome of theelection as charged in objection No. 7.Dal-Tex Optical Company, Inc.,137 NLRB1782, enfd 310 F. 2d 58, 61-62 (C.A.5); PlayskoolManufacturingCompany,140NLRB 1417.4I further conclude and find that Respondent did not engage in unfair labor practicesthrough the conduct of Humphrey,Hartmann,and Dahl as alleged in the complaint,and that the evidence did not support the allegations of objection No. 4.C. The discharges1.The evidenceJames Phillips and Vincent Helm were laid off on October 4(and later discharged)following an investigation by Respondent of the circumstances under which they hadtaken from the premises certain science kits which Respondent distributed throughitsadvertising department to teachers in elementary schools.Respondent deniesboth knowledge of the union activities of the two employees and that its action wasdiscriminatorily motivated.On the bare issue of knowledge, it must be found that Respondent learned oftheir support of the Charging Union on election day, for both of them wore onthat day a number of Teamsters'stickers on their hats and shirts, and they were theonly employees who did so.It is pertinent to note, however, on the issue of motiva-tion, that aside from that disclosure of Teamsters sentiment,the evidence showed noprior knowledge by Respondent of their Teamsters' activities nor does it show thateither was particularly active on behalf of Teamsters.5 Indeed, both of them hadsigned cards for the Intervenor,Brewery Workers,during an earlier campaign inApril(a fact which Helm originally denied on cross-examination),and as late asthe morning of election day, Phillips was requested by Brewery Workers to serve asits observer in the election, a request which he refused.Aside from the foregoing,Helm testified that he attended a Teamsters'meeting, that on one occasion he ac-'All such conductoccurred after the filing of the representation petition,which, underThe Ideal Electric and Manufacturing Company,134NLRB 1275,constituted the cutoffdate for considering preelection conduct.6The General Counsel conceded in oral argument that there was no evidence"that anyemployee participated particularly in this campaign,"and in hisbrief he refers to theelection day flaunting of Teamsters'banners as "the first and only manifestation of anyemployee'sUnion sympathy." COCA COLA BOTTLING COMPANY OF LOUISVILLE55companied a Teamsters' representative to the homes of three employees, and thathe talked once with a Teamsters' representative across the street from the plantand once with a Brewery Workers' representative out on his route.6We turn now to the incidents of October 3 and 4, noting as previously stated,that I have credited the mutually corroborative testimony of Respondent's witnessesover that of Phillips and Helm concerning those incidents and the investigationwhich followed.Respondent distributes annually through its advertising department to teachersin the elementary schools of Louisville and vicinity certain cardboard science kitswhich are used by the teachers in classroom demonstrations.The kits are issuedto teachers only and are not intended for the use of pupils.7Each kit cost Re-spondent $6.69, and there was no difference between those which are left overand the current year's supplyNeither was there deterioration of the old kitswithin their containers.The evidence is undisputed that Lynn Gallaway, a sign painter in the advertisingdepartment, told Phillips on October 3 that he might have one of the kits (thoughhe was under a misapprehension as to what Phillips wanted) .8DespiteGal-laway's lack of authority, Phillips could probably have excused his taking of thefirstkit, for Gallaway had sometimes given to employees certain scrap or wastematerials in the advertising department.But Phillips did not stop there, for theevidence established that on October 4 he took, without permission, another kitand gave it to Vincent Helm and that he accompanied Clinton Young while Youngtook a third one.A part of the General Counsel's case was Phillips' testimony that Gallaway notonly authorized him to take the three kits but actuallyhanded them to him.How-ever, I am unable to credit Phillips' testimony, which was denied on significantpoints by Gallaway, which was in conflict with the testimony of Dettlinger onothers, and which was in itself shifting and contradictory.Thus Phillips testifiedthat on October 3 Gallaway told him he could take as many of last year's kits ashe wanted and that he took one; that later he took Clinton Young up to wherethe kits were stored and that Young took another in his presence.On cross-examination, however, Phillips testified that Gallawayhanded himtwo of the kits onOctober 3 and that on October 4 Gallawayhanded hima third kit and told him togive it to Vincent Helm.But Gallaway testified that he was not at the plant atany time on the 4th; he denied handing Phillips a kit at any time and denied thathe gave Phillips permission to take any kit save for the one on the 3d.Dettlinger testified that on October 4 he first saw Phillips coming down from theadvertising department with a science kit, saw him leave it at a place from whichHelm later picked it up, and later saw Phillips and Young go up to the advertisingdepartment and then saw them come down with Young carrying a kit.His sus-picions being aroused by their actions, Dettlinger reported to Crowdis that "some-body" was "making off" with some of the science kits.There followed a careful investigation which was directed by Respondent'sPresidentMartin F. Schmidt, which was participated in by Dettlinger, Moninger,and Crowdis, and which tended to confirm Dettlinger's suspicions. Indeed, Re-spondent's counsel, Newman, who happened to be present on another matter, rec-ommended to Schmidt that the men be forthwith arrested for theft.Overrulingthat recommendation, Schmidt elected instead to lay the men off while he checkedfurther into the incident and into the work records of the men involved, theircapabilities, and their job performance.Thereafter Schmidt talked with Wein-hardt, advertisingmanager, through whose department the kits were distributed,and checked on Gallaway's presence and the extent of his participation in theincident.Schmidt also talked with the supervisors, particularly with Crowdis, con-cerning the men involved and how they had been performing their work in recentweeks.Crowdis reported that Clinton Young had an excellent record in every respectexcept for the kit incident.As to Phillips, Crowdis reported a number of instanceswhere Phillips had done unsatisfactory work, and that report coincided with other8The Union also made an offer of proof that Helm attended the funeral of a fellow em-ployee in the presence of representatives of Teamsters' and was seen by employee MaryFarrell7 Crowdis had obtained a kit not for his own child but for the child's teacher.8Gallaway testified that he had in mind an old kit which had been broken open, andthat as he was busy at the time he did not notice what Phillips had takenGallaway wasnot a supe-visor and he had no connection with, or authority over, the science kits 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaints which Schmidt had heard about Phillips. In Helm's case, Crowdis wasnot aware of any deficiencies in Helm's work while he was a route driver, butafter Helm came back into the plant on June 30, 1962, Helm began to miss a lotof time and his attitude toward his job had changed considerably.Crowdis alsolearned that Helm was working at Sears in the evenings and on Saturdays, andCrowdis also reported that fact to Schmidt.Upon Schmidt's request for recommendations, Crowdis recommended that theCompany keep Young because of his work record and his dependability.As forPhillips and Helms, Crowdis felt that both were unreliable and stated that so faras he was concerned, Schmidt could let them go, as he did not feel that they deservedanother chance.Schmidt followed Crowdis' recommendations.He notified Young's brother,another employee, that Young could come back to work the next day, and he in-formed Phillips on October 9 that the Company had decided not to put him backtowork, because his record did not deserve it and that his taking of propertywithout authority was the culminating incident which convinced the Company itshould not keep him as an employee.Although Schmidt testified that he did not tell Helm specifically that he was dis-charged, Helm's testimony showed that he understood that he was.Thus Helmtestified that when he went back to talk with Schmidt on October 8, Schmidt in-formed him that he had gotten bad reports about Helm, that Crowdis and othershad pointed out that Helm's attitude was not the same as it was since he had comein off the truck, and that it would be better for him to get a job somewhere else.When Helm inquired whether Schmidt wanted him to quit, Schmidt replied thathe thought it would be better and that Helm should be able to get a job.Schmidt testified further that the question of the union affiliations or sympathies ofthe three employees involved in the kit incident, was not mentioned or discussedor taken into consideration during his investigation of the matter with thesupervisors and that he in fact had no knowledge of their affiliation and noknowledge of the fact that they had worn Teamsters' stickers on their hats on elec-tion day.2.Concluding findingsDespite my prior findings of unfair labor practices under Section 8(a)(1), I con-clude and find that the General Counsel did not establish by a preponderance ofthe evidence that Respondent was discriminatorily motivated in discharging Phillipsand Helm. That the General Counsel is hard put to justify his contention to thecontrary is indicated by his strained attempt to spell out a theory by which he woulddemonstrate that an intent to discriminate existed.That theory is that Respondentwished to seduce the number of votes the Union would receive in the rerun electionand that it seized upon the incident as a pretext behind which it could influence theoutcome of that election by discharging the two employees who had openly mani-fested their union sympathies by flaunting their union badges on election day.The General Counsel's theory is patently a tenuous one, supported mainly bysuspicion, much of which is dissipated by the circumstance that it was not for monthsafter the election that the Regional Director issued his report on the Union's objec-tions 9 and that the Trial Examiner's present report is the first ruling which directsthe holding of a new election.Thus as of October 4, Respondent had nothing togain by committing an unfair labor practice which would insure that two discrimina-torily discharged employees would-under the normal order of reinstatement-beavailable to vote in a new electionwhich might never be ordered.The suspicions which the General Counsel voices are further dissipated by thecareful investigation which Respondent conducted and which plainly indicated theprobability of theft.Though Phillips could excuse the taking of the first kit, thetaking of the other two presented a close question under the credible evidence. In-deed, the first spontaneous reaction of Respondent's counsel was that all three menshould be arrested for theft.Though Schmidt overruled that recommendation, itwas plain from his final interview with Phillips that he charged Phillips with havingtaken property without authority and that that fact had entered into his decision thatPhillips would not be retained as an employee.General Counsel and Union also point to the fact that Helm had formerly beenwell regarded and had been chosen because of his prior work record to serve as a0It is also to be noted that no unfair labor practice charges werefileduntil November. COCA COLA BOTTLING COMPANY OF LOUISVILLE57route salesman,and that it was not until the inception of the union activities that hefell into disfavor.(But see footnote 5, supra.)The evidence established,however,thatHelm voluntarily relinquished the route job and came back into the plant at atime which coincided roughly with the beginning of the union activities,and that itwas Helm's subsequent work record and his change of attitude toward his job whichaccountedfor Crowdis'complaints and his recommendation that Schmidt not retainHelm.There was thus no more than coincidence between Helm's giving up of theroute job,his change of attitude upon returning to the plant,and the inception ofthe union activities.Whether that change in attitude and performance were a by-product of Helm's interest in the union activities or resulted from a sense of failureas a route driver or from other causes is immaterial unless it furnished part of thepretextual basis for a discriminatory discharge,and the evidence does not establishthat this was so.I therefore conclude and find that the General Counsel did not establish by apreponderance of the evidence that Respondent was discriminatorily motivated indischarging Phillips and Helm.III.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type which is conventionally ordered in such cases, as provided in theRecommended Order below, which I find necessary to remedy and to remove theeffects of the unfair labor practices and to effectuate the policies of the Act.As I have found that Respondent's conduct improperly affected the results of theelection, I shall recommend that the election be set aside and that another electionbe conducted.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent engaged in unfair labor prac-tices proscribed by Section 8 (a) (1) of the Act.2. By engaging in said unfair labor practices, Respondent engaged in conduct whichimproperly affected the results of the election.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.4.Respondent did not engage in unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.Upon the basis of the foregoing findings of fact and conclusions of law and theentire record, and pursuant to Section 10(c) of the Act, I hereby issue thefollowing:RECOMMENDED ORDERCoca Cola Bottling Company of Louisville, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their union activities, their knowledgeof union activities, and their voting intentions.(b) Instructing and soliciting employees to talk with fellow employees and toencourage them to vote against the Union and to keep the Union out.(c)Threatening employees with more difficult working conditions if the Unionshould come in, with reducing hours of work, with loss of jobs or employmentduring the winter months, and with closing the plant.(d) Informing employees that they should leave and find other jobs if they donot like working for Respondent without a union.(e) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteed in Section 7 of the Act exceptto the extent that such right may be affected by an agreement requiring membershipin the labor organization as a condition of employment as authorized in Section8(a) (3) of the Act.2.Take the following affirmative action: 58DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post in its plant and offices at Louisville, Kentucky, copies of the attachednoticemarked "Appendix A." 10Copies of said notice, to be furnished by theRegional Director for the Ninth Region,shall, after being signed by Respondent'srepresentative,be posted by Respondent immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced, or coveredby any othermaterial.(b)Notify the Regional Director for the Ninth Region in writing within 20 daysfrom the date of the receipt of this Intermediate Report what steps Respondent hastaken to comply herewith.iiIt is further recommended that the election conducted on September 19, 1962,be set aside and a new election held at an appropriate time.It is further recommended that the complaint be dismissed insofar as it allegesviolations of Section 8(a) (3) of the Act and insofaras it allegesviolations of Sec-tion 8(a)(1) except as herein specifically found, and that the Union's objections tothe election be dismissed except insofar as they relate to and include the conduct whichis herein found to be violative of Section 8 (a) (1) of the Act.10In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply heiewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOTinterrogate employees concerning their union activities, theirknowledge of union activities, and their voting intentions.WE WILL NOT instruct or solicit employees to talk with fellow employeesand to encourage them to voteagainstthe Union and to keep the Union out.WE WILL NOT threaten employees with more difficult working conditions ifthe Union should come in, with reducing the hours of work, with loss of jobs oremployment during the winter months, and with closing the plant.WE WILL NOT inform employees that they should leave and find another jobif they do not like working for Respondent without a union.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist Milk, Ice Cream Drivers and Dairy Employees, Local No. 783, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing or to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection orto refrain from any or all such activities except to the extent that such rightmay be affected by an agreement authorized by Section 8(a)(3) of the Act.All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above-named or any other labor organization.COCA COLA BOTTLING COMPANY OF LOUISVILLE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate with the Board's office, Transit Building, Fourth andVine Streets, Cincinnati, Ohio, 45202, Telephone Number Dunbar 1-1420, if theyhave any question concerning this notice or compliance with its provisions.